Case 1:21-mc-00141-CFC Document 20-1 Filed 05/24/21 Page 1 of 4 PageID #: 1509




                  EXHIBIT A
Case 1:21-mc-00141-CFC Document 20-1 Filed 05/24/21 Page 2 of 4 PageID #: 1510




                  Participating Matching Claimant Counsel


   1. Bailey Cowan Heckaman PLLC
   2. Baron & Budd, PC
   3. Belluck & Fox, LLP
   4. Bergman Draper Oslund Udo, PLLC
   5. Berman Law PC
   6. Bevan & Associates CPA, Inc.
   7. Brayton Purcell, LLP
   8. Brookman Rosenberg Brown & Sandler
   9. Brown Kiely, LLP
   10. Cascino Vaughn Law Offices Ltd.
   11. Climaco Wilcox Peca & Garofoli Co. LPA
   12. Coady Law Firm
   13. Cooney & Conway, LLP
   14. Cooper, Hart, Leggievo & Whitehead, PLLC
   15. Cumbest, Cumbest, Hunter & McCormick
   16. Deakle Law Firm
   17. Dean Omar Branham & Shirley, LLP
   18. DuBose Law Firm, PLLC
   19. Early Lucarelli Sweeney and Meisenkothend LLC
   20. Edward O. Moody, P.A.
   21. Flint Law Firm, LLC
   22. Foster & Sear LLP
   23. George & Farinas, LLP
   24. Gold Law Firm
   25. Goldberg Persky & White PC
   26. Hossley Embry, LLP
   27. Hotze Runkle, PLLC
   28. James F. Humpherys &Associates, L.C.
   29. Kaeske Law Firm
   30. Karst & von Oiste, LLP
   31. Keller, Fishback & Jackson, LLP
   32. Kelley & Ferraro, LLP
   33. Koonz McKenney Johnson & DePaolis, LLP
   34. Lanier Law Firm
Case 1:21-mc-00141-CFC Document 20-1 Filed 05/24/21 Page 3 of 4 PageID #: 1511




   35. Law Office of Stephen Healy
   36. Law Offices of Peter G. Angelos, P.C.
   37. Levy Konigsberg
   38. Lipsitz, Ponterio & Comerford, LLC
   39. Locks Law Firm
   40. Madeksho Law Firm
   41. Michie Hamlett PLLC
   42. Motley Rice LLC
   43. MRHFM-Maune Raichle Hartley French & Mudd
   44. Nass Cancelliere, PC
   45. O'Brien Law Firm PC
   46. Patten Wornom Hatten & Diamonstein
   47. Provost Umphrey
   48. Rebecca S. Vinocur, PA
   49. Robert Peirce & Associates, PC
   50. Robins Cloud, LLP
   51. Rogers, Patrick, Westbrook & Brickman, LLC
   52. Serling & Abramson, PC
   53. Shein Law Center, Ltd.
   54. Shepard Law
   55. Shrader & Associates, LLP
   56. Simmons Hanly Conroy
   57. Simon Greenstone Panatier, PC
   58. Stephen L. Shackelford, PLLC
   59. SWMW Law, LLC
   60. The Early Law Firm, LLC
   61. The Ferraro Law Firm, PA
   62. The Gori Law Firm P.C.
   63. The Hoffman Law Firm/Law Office of Shepard A Hoffman
   64. The Law Office of Alwyn H. Luckey PA
   65. The Law Offices of Peter T. Nicholl
   66. The Lipman Law Firm
   67. The Nemeroff Law Firm
   68. The Ruckdeschel Law Firm LLC
   69. The Williams Law Firm, P.C.
   70. Thornton Law Firm
   71. Vogelzang Law

                                      2
Case 1:21-mc-00141-CFC Document 20-1 Filed 05/24/21 Page 4 of 4 PageID #: 1512




   72. Wallace & Graham
   73. Waters & Kraus and Galiher DeRobertis and Waxman
   74. Weitz & Luxenberg, PC
   75. Williams Hart Boundas Easterby, LLP
   76. Worthington & Caron, PC




                                      3
